Title: To James Madison from John Bankson, 1 March 1808
From: Bankson, John
To: Madison, James



Honor’d Sir,
March 1st. .08

The period has arrived when the Counsels of the Nation are called on to provide for the common defence of our Country.  I have for some time past been of the opinion, seconded by Genl. Stricker, of Baltimore and a few other revolutionary characters, that there would be a propriety, exclusive of raising additional Regiments of regular troops, to apportion the United States into four Sections, or Districts, and that Congress would authorise the President to appoint an Inspector to each of those districts, whose duty it should be to Inspect the troops, introduce a uniform system of discipline, Inspect the Arms &c. &c. and report from time to time, to the Secretary at War, the actual state of the same.  It appears the more necessary as the difficulty of obtaining returns from the respective states has been sensibly experienced.  I am the more induced to recommend this measure from the great benefits experienced in the revolutionary War.  Having received a Commission of a first Lieutenant, in the 1st. Continental Regt., raised in Pennsylv. Commissioned November 25, 1775, and continuing in active service to the termination of the War, a considerable part of that period as Inspector of the Pensylv. troops, and at the Siege of Yorktown (by order of Genl. Washington) Inspector of the Pensyl. and Maryland Brigades, which after the Capture of Ld. Cornwallis, marched to So. Carolina, and joined Genl. Greene, and knowing the importance of the duty as considered by the Commander in Chief (particularly after the appointment of Baron Steuben) I hope Sir, it will not be consider’d presumptive in the liberty now taken.
I make no doubt, should the recommendation be approbated, there may be found suitable characters who have survived with reputation since the struggle of 1776, that would accept the appointments, and be satisfied for their services to receive the Rank, pay &c. of a Colonel of Infantry of the United States.  All which is respectfully submitted, by your friend, and obedt. Servt.

Jno. Bankson


N.  I take the liberty of enclosing the Copy of a Letter from Doctor Mc.Henry, to Genl. Washington, as it has resspect to the duties herein subjoined.  If the within remarks should meet your concurrence, will be thankful if you will make it known to the president of the United States

